                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

WAYNE SCOTT O'NEAL,

             Plaintiff,

      V.                                : Civil Action No. 19-1953-RGA

WARDEN ROBERT MAY, et al. ,

             Defendants.


Wayne Scott O'Neal, Sussex Correctional Institution , Georgetown , Delaware.
Pro Se Plaintiff.



                              MEMORANDUM OPINION




January    7, 2020
Wilmington , Delaware
ANDRW~~
       Plaintiff Wayne Scott O'Neal, an inmate at the Sussex Correctional Institution

("SCI") in Georgetown, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (0 .1.

3) . Plaintiff appears pro se and has been granted leave to proceed in forma pauperis.

(0.1. 4) . The Court proceeds to screen the Complaint pursuant to 28 U.S .C. §

1915(e)(2)(B) and§ 1915A(a).

                                      BACKGROUND

       Plaintiff suffered a shoulder injury while exercising in June 2019 . He has

received some treatment and care but not an MRI or CAT scan even though he was told

they are needed. The tests were not ordered because Defendant Dr. Sheri L McAfee-

Garner has "a protocol to meet. " (0 .1. 3 at 6) . Plaintiff also alleges that physical therapy

was ordered but he has yet to see a physical therapist. Finally, Plaintiff alleges that

surgery is required .

       Plaintiff availed himself of the prison grievance system , but indicates in the

Complaint that at the time he commenced the action the grievance process was not

completed. (Id. at 8) .

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious , fails to state a claim upon which relief may be granted , or seeks monetary

relief from a defendant who is immune from such relief. " Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental
                                               1
defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus , 551 U.S. 89, 93

(2007) . Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

forma l pleadings drafted by lawyers." Erickson v. Pardus , 551 U.S. at 94 .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario . Neitzke , 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772 , 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp ., 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive
                                               2
plausibility. See Johnson v. City of Shelby, 574 U.S .10 (2014). A complaint may not

dismissed , however, for imperfect statements of the legal theory supporting the claim

asserted . See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps : (1) take

note of the elements the plaintiff must plead to state a claim ; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth ;

and (3) when there are well-pleaded factual allegations , assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Const. Corp. , 809 F.3d 780,787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed . R. Civ. P. 8(a)(2)) . Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense. " Id.

                                        DISCUSSION

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all

available avenues for relief through the prison's grievance system before bringing a

federal civil rights action . See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731 ,

741 n.6 (2001) ("[A]n inmate must exhaust irrespective of the forms of relief sought and

offered through administrative avenues."). Section 1997(e) provides, "No action shall

be brought with respect to prison conditions under section 1983 of the Revised Statutes

of the United States , or any other Federal law, by a prisoner confined in any jail , prison ,

or other correctional facility until such adm inistrative remedies as are available are

exhausted ." 42 U.S.C. § 1997(e). The exhaustion requirement is mandatory. Williams
                                               3
v. Beard, 482 F.3d 637, 639 (3d Cir. 2007) ; Booth , 532 U.S. at 742 (holding that the

exhaustion requirement of the PLRA applies to grievance procedures "regardless of the

relief offered through administrative procedures"). The limitations period for filing a§

1983 action is tolled during the period that a prisoner spends exhausting his

administrative remedies. See Jones v. Unknown 0 . 0. C. Bus Driver & Transportation

Crew, 944 F.3d 478 , 480 (3d Cir. 2019).

      There is no futility exception to§ 1997e's exhaustion requirement. Nyhuis v.

Reno , 204 F.3d 65 , 75-76 (3d Cir. 2000).

      An inmate must fully satisfy the administrative requirements of the inmate

grievance process before proceeding into federal court. Spruill v. Gillis, 372 F.3d 218

(3d Cir. 2004); see a/so Oriakhi v. United States, 165 F. App'x 991, 993 (3d Cir. 2006)

(providing that "there appears to be unanimous circuit court consensus that a prisoner

may not fulfill the PLRA's exhaustion requirement by exhausting administrative

remedies after the filing of the complaint in federal court"). Courts have concluded that

inmates who fail to fully, or timely, complete the prison grievance process are barred

from subsequently litigating claims in federal court. See, e.g. , Booth v. Churner, 206

F.3d 289 (3d Cir. 2000) ; Bolla v. Strickland, 304 F. App'x 22 (3d Cir. 2008).

       While exhaustion is an affirmative defense, the Court may sua sponte dismiss an

action pursuant to § 1915A when the failure to exhaust defense is obvious from the face

of the complaint. See Caiby v. Haidle , 785 F. App 'x 64 , 65 (3d Cir. 2019) .

       Given Plaintiff's admission in the Complaint that the grievance process was not

completed , it is evident that he did not exhaust his administrative remedies prior to



                                             4
initiating this action . Accordingly, dismissal for failure to exhaust is warranted and the

Complaint will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1 ).

                                      CONCLUSION

       For the above reasons , the Court will dismiss the Complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1) for failure to exhaust

administrative remedies .

       An appropriate Order will be entered.




                                              5
